Citation Nr: 0617549	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  98-14 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
chronic post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The veteran had active service from July 1945 to July 1947; 
from March 1948 to June 1954; from June 1956 to June 1960; 
and from March 1961 to March 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a  May 1998 rating decision of the 
Cleveland, Ohio, Regional Office (RO) which determined that 
new and material evidence has not been received to reopen the 
veteran's claims of entitlement to service connection for 
chronic post-traumatic stress disorder (PTSD), a chronic skin 
disorder claimed as the result of Agent Orange exposure, and 
chronic rectal carcinoma residuals with a colostomy and 
denied a compensable disability evaluation for the veteran's 
left kidney nephrolithotomy residuals.  In June 2002, the 
Board determined that new and material evidence had not been 
received to reopen the veteran's claims of entitlement to 
service connection for both rectal carcinoma residuals with a 
colostomy and a chronic skin disorder claimed as the result 
of Agent Orange exposure; denied an increased evaluation for 
the veteran's left kidney nephrolithotomy residuals; and 
determined that additional development of the issue of 
whether new and material evidence had been received to reopen 
his claim of entitlement to service connection for chronic 
PTSD was required.  In August 2003, the Board remanded the 
issue of whether new and material evidence had been received 
to reopen the veteran's claim of entitlement to service 
connection for chronic PTSD to the RO for additional action.   

In May 2006, the veteran submitted a Motion to Advance on the 
Docket.  In June 2006, the Board granted the veteran's 
motion.  

For the reasons and bases addressed below, the veteran's 
application to reopen his claim of entitlement to service 
connection for chronic PTSD is GRANTED.  

The issue of service connection for chronic PTSD is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The Department of Veterans Affairs (VA) will 
notify the veteran if further action is required on his part.  
FINDINGS OF FACT

1.  In September 1994, the RO determined that new and 
material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for 
chronic PTSD.  The veteran was informed in writing of the 
adverse determination and his appellate rights in October 
1994.  He did not submit a notice of disagreement with the 
adverse decision.  

2.  The documentation submitted since the September 1994 RO 
decision is relevant and probative of the issue at hand.  


CONCLUSION OF LAW

The September 1994 RO decision which determined that new and 
material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for 
chronic PTSD is final.  New and material evidence sufficient 
to reopen the veteran's claim of entitlement to service 
connection for chronic PTSD has been presented.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2001); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 20.1105 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's application to reopen his claim of entitlement to 
service connection for chronic PTSD, the Board observes that 
the RO issued VCAA notices to the veteran in February 2004 
and November 2004 which informed him of the evidence needed 
to support his application; what actions he needed to 
undertake; and how the VA would assist him in developing his 
application.  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In reviewing an 
application to reopen a claim of service connection, the 
Court has held that the VA must notify a veteran of the 
evidence and information that is necessary to both reopen his 
claim and to establish his entitlement to the underlying 
claim for the benefit sought.  Kent v. Nicholson, No. 04-181 
(Vet. App. Mar. 31, 2006).  In the instant appeal, the 
veteran was neither informed of the specific evidence 
necessary to reopen his claim of service connection for 
chronic PTSD nor the type of evidence necessary to establish 
an initial evaluation and effective date for the claimed 
disability.  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as to the 
issue of whether new and material evidence has been received 
to reopen his claim of entitlement to service connection 
given the favorable resolution below.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  


II.  Application to Reopen

Generally, absent the filing of a notice of disagreement 
within one year of the date of mailing of the notification of 
the initial review and determination of a veteran's claim and 
the subsequent filing of a timely substantive appeal, a 
rating determination is final and is not subject to revision 
upon the same factual basis except upon a finding of clear 
and unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2005).  


A.  Prior RO Decisions

In July 1986, the RO denied service connection for chronic 
PTSD as the record was devoid of objective evidence of 
chronic PTSD.  In August 1986, the veteran was informed in 
writing of the adverse decision and his appellate rights.  
The veteran did not submit a notice of disagreement with the 
adverse decision.  

The evidence considered by the RO in formulating its July 
1986 rating decision may be briefly summarized.  The 
veteran's service medical records make no reference to 
chronic PTSD.  The veteran's service personnel records 
indicate that he served in both the Korean and the Vietnam 
Wars.  He was awarded the Combat Infantryman Badge.  In a 
September 1985 written statement, the veteran advanced that 
he had served in the Korean and the Vietnam Wars; was awarded 
the Combat Infantryman Badge as the result of his Korean War 
service; served as a cook attached to a helicopter unit in 
Vietnam; and his unit in Vietnam came under constant enemy 
fire.  

The veteran subsequently sought to reopen his claim of 
entitlement to service connection for chronic PTSD.  In 
September 1994, the RO determined that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement to service connection for chronic PTSD.  In 
October 1994, the veteran was informed in writing of the 
adverse decision and his appellate rights.  He did not submit 
a notice of disagreement with the decision.  

The additional documentation considered by the RO in reaching 
its September 1994 determination consisted of VA examination 
and clinical documentation and written statements from the 
veteran.  In his March 1994 application to reopen his claim 
of entitlement to service connection for chronic PTSD, the 
veteran related that he had helped to recover downed 
helicopters in the Republic of Vietnam.  The VA medical 
records do not refer to PTSD.  



B.  New and Material Evidence 

"New and material evidence" is defined by the provisions of 
38 C.F.R. § 3.156.  That regulation has been amended during 
the pendency of the instant appeal.  The amended version of 
38 C.F.R. § 3.156(a) applies only to applications filed on or 
after August 29, 2001.  As the veteran's application to 
reopen his claim of entitlement to service connection for 
chronic PTSD was received in September 1997, the prior 
version of 38 C.F.R. § 3.156 is for application.  Title 38 of 
the Code of Federal Regulations (2001) states, in pertinent 
part, that: 

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(2001).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is that which is not 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.    Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The documentation submitted since the September 1994 RO 
decision which determined that new and material evidence had 
not been received to reopen the veteran's claim of 
entitlement to service connection for chronic PTSD consists 
of VA examination and clinical documentation, private 
clinical documentation, the transcript of an April 1999 
hearing before a VA hearing officer, and written statements 
from the veteran.  VA clinical documentation dated in April 
2001 and September 2002 states that veteran was screened for 
PTSD and his "PTSD screen was positive."  The VA clinical 
documentation constitutes new and material evidence in that 
it is of such significance that it must be addressed in order 
to fairly decide the merits of the veteran's case.  As new 
and material evidence has been received, the veteran's claim 
of entitlement to service connection for chronic PTSD is 
reopened.  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for chronic PTSD is GRANTED.  


REMAND

In light of its reopening above, the veteran's claim of 
entitlement to service connection for chronic PTSD is to be 
determined following a de novo review of the entire record.  

The veteran has not been afforded a VA psychiatric 
examination for compensation purposes.  The VA's statutory 
duty to assist the veteran includes the duty to conduct a 
thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, this case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2005); and the Court's holdings in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.  
2.  Then contact the veteran and request 
that he provide information as to all 
treatment of his claimed chronic PTSD 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the record.  

3.  Then schedule the veteran for a VA 
examination for compensation purposes 
which is sufficiently broad to accurately 
determine the current nature and severity 
of his chronic acquired psychiatric 
disability, if any.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  If 
a diagnosis of PTSD is advanced, the 
examiner should identify the specific 
stressors supporting such a diagnosis.  

The examiner should advance an opinion 
addressing whether it is more likely than 
not (i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic psychiatric disorder was 
initially manifested in or is otherwise 
related to active service.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

4.  Then adjudicate the veteran's 
entitlement to service connection for 
chronic PTSD on a de novo basis.  If the 
benefit sought on appeal remains denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


